DETAILED ACTION
Status of Claims
Claims 1 – 25 are pending.
Claims 1, 10, 19, 21 and 23 are independent.
This office action is Non-Final.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 depends on claim 20. It appears that the claim 20 should depend on claim 19.  Appropriate correction is required.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 2 – 8 are hard to read. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly [US Patent Application Publication No. 2017/0357561].

As per claim 1, Kelly teaches a system, comprising: 
a processor that executes the following computer-executable components stored in memory: 
a calibration component [qubit calibration system 104, fig. 2] that identifies a parameter of a directed graph changed by a calibration of a quantum system that occurs after generation of the directed graph [0053: "identify  … a qubit parameter that corresponds to a root node of the directed graph", with the qubit parameter and the root node being a plurality of parameters of a directed graph; 0052: "configured to obtain a set of qubit parameters and data"] changed by a calibration of a quantum system that occur after generation of the directed graph [0050: "qubit parameters may be represented by a directed graph ... a node ... will be connected to a node that calibrated the pi pulse amplitude", teaches the graph is generated; 0053: "qubit calibration system 104 ... configured to identify ... a qubit parameter ... a root node of the directed graph" teaches that the calibration occurs after the graph is generated; 0054: "qubit calibration system 104 ... perform calibration tests and calibration experiments ... in order to calibrate the qubit parameters of the one or more qubits 112" teaches that the qubit parameters on the graph are identified after the calibration of previous qubits; also, 0049: "the qubit frequency calibration and readout operation should be calibrated" teaches a re-calibration which occurs after a previous calibration]; and 
a regeneration component that revises the directed graph based on the identified parameter to generate an updated directed graph [0069: update the parameter associated with the node ...alters the metadata associated with the directed graph" teaches revising the directed graph; the revision is performed for all nodes in the graph, that is in one
pass].

As per claim 2, Kelly teaches the system of claim 1, wherein the parameter includes: pulse phase; pulse duration; pulse frequency; pulse amplitude; gate definition; or a combination thereof [0046: "voltage amplitude for a pi pulse of frequency of a readout pulse”].

As per claim 3, Kelly teaches the system of claim 1, wherein the calibration component identifies the parameter using metadata associated with a plurality of named pulses comprising the directed graph [0060: "may include the identified qubit parameter that corresponds to the identified node and the qubit parameters of each descendant nodes" teaches the plurality of named pulses, each corresponding to the named nodes, which in this case are the nodes which are descendants; moreover, since the identified node is the root node in view of 0059: "corresponds to a root node of the directed graph", it follows that the plurality of named pulses is comprising the totality of the directed graph].

As per claim 4, Kelly teaches the system of claim 1, wherein the regeneration component revises the directed graph by modifying a pulse frequency of a pulse [0049: "the qubit frequency calibration and readout operation should be calibrated" teaches recalibration of frequency; also, 0081-0086: "perform an ensemble of experiments of a readout pulse and search for a Lorentzian frequency response of the readout resonator”].

As per claim 5, Kelly teaches the system of claim 4, wherein the regeneration component modifies the pulse frequency using a list traversal or a hash table of the pulse [0064: "a depth-first, recursive method of traversing a directed graph that represents qubit parameters and their dependencies"; 0072].

As per claim 6, Kelly teaches the system of claim 1, wherein the regeneration component revises the directed graph by inserting or removing a placeholder pulse to maintain synchronization within the updated directed graph [0049-0054: by inserting or removing a placeholder pulse to maintain synchronization within the updated directed graph amounts to the choice of using current operations on graphs, such as insertion and deletion of nodes, which are not accompanied by an unexpected technical advantage].

As per claim 7, Kelly teaches the system of claim 1, wherein the regeneration component revises the directed graph by modifying a pulse amplitude of a pulse [0050: "a node that calibrated the pi pulse amplitude"; 0068: "the pi amplitude may change for these reasons"].

As per claim 8, Kelly teaches the system of claim 1, further comprising: a tracking component that monitors calibration data to detect changes that invalidate directed graphs [0049-0054: the validity and invalidity of such graphs being known implementation choices, not accompanies by an unexpected technical advantage].

As per claim 9, Kelly teaches the system of claim 1, wherein the calibration component interrupts a job queue of the quantum system that comprises the directed graph [0033: "qubit calibration ... may have to be repeated during ... quantum computations, thus increasing the complexity of the task calibrating units”].

As per claims 10-18 it is directed to a method to implement on the system set forth in claims 1-9. Kelly teaches the claimed system. Therefore, Kelly teaches the method to implement the claims steps.

As per claim 19, Kelly teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: identify a parameter of a directed graph changed by a calibration of a quantum system that occur after generation of the directed graph; and revise the directed graph based on the identified parameter to generate an updated directed graph [0049-0054].

As per claim 20, Kelly teaches the computer program product of claim 20 [19], wherein the parameter includes: pulse phase; pulse duration; pulse frequency; pulse amplitude; gate definition; or a combination thereof [0046].

As per claim 21, Kelly teaches a computer-implemented method, comprising: 
identifying, by a system, a plurality of parameters of a directed graph [0053: "identify  … a qubit parameter that corresponds to a root node of the directed graph", with the qubit parameter and the root node being a plurality of parameters of a directed graph; 0052: "configured to obtain a set of qubit parameters and data"] changed by a calibration of a quantum system that occur after generation of the directed graph [0050: "qubit parameters may be represented by a directed graph ... a node ... will be connected to a node that calibrated the pi pulse amplitude", teaches the graph is generated; 0053: "qubit calibration system 104 ... configured to identify ... a qubit parameter ... a root node of the directed graph" teaches that the calibration occurs after the graph is generated; 0054: "qubit calibration system 104 ... perform calibration tests and calibration experiments ... in order to calibrate the qubit parameters of the one or more qubits 112" teaches that the qubit parameters on the graph are identified after the calibration of previous qubits; also, 0049: "the qubit frequency calibration and readout operation should be calibrated" teaches a re-calibration which occurs after a previous calibration]; and 
revising, by the system, the directed graph based on the identified plurality of parameters in one pass to generate an updated directed graph [0069: update the parameter associated with the node ...alters the metadata associated with the directed graph" teaches revising the directed graph; the revision is performed for all nodes in the graph, that is in one
pass].

As per claim 22, Kelly teaches the computer-implemented method of claim 21, wherein a subset of the directed graph remains unchanged in the updated directed graph [0068-0069: "uses the data from experiments to update the parameter associated with the node”].

As per claim 23, Kelly teaches a computer-implemented method, comprising: detecting, by a system, a calibration of a quantum system that invalidates a directed graph after generation of the directed graph; identifying, by the system, a parameter of a directed graph changed by the calibration of the quantum system; and revising, by the system, the directed graph based on the identified parameter to generate an updated directed graph [0049-0054]. 

As per claim 24, Kelly teaches the computer-implemented method of claim 23, wherein the system identifies the parameter using metadata associated with a plurality of named pulses comprising the directed graph [0060: may include the identified qubit parameter that corresponds to the identified node and the qubit parameters of each descendant nodes" teaches the plurality of named pulses, each corresponding to the named nodes, which in this case are the nodes which are descendants; moreover, since the identified node is the root node in view of 0059: "corresponds to a root node of the directed graph", it follows that the plurality of named pulses is comprising the totality of the directed graph].

As per claim 25, Kelly teaches the computer-implemented method of claim 23, further comprising: evaluating, by the system using a model, computation costs associated with revising the directed graph based on the identified parameter prior to revising the directed graph; and rebuilding, by the system, the directed graph to generate a new directed graph responsive to an evaluation that indicates the computation costs associated with revising the directed graph exceed computation costs associated with the rebuilding [0035-0036: ''performs different calibration methods at varying computational costs ... monitors a system of qubits and applies appropriate, cost effective procedures ... achieving improved computational performance and reduced costs”; 0066, 0069: "first calibration experiment may be a low cost ... second calibration experiment may be a high cost ... require more time or more hardware”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/             Primary Examiner, Art Unit 2187